SENSOR TUBE STRUCTURE



FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Claim 6 is objected to as being grammatically confusing.
Claim 17 is objected to as being grammatically confusing.


35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 14 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim 3, lines 3 - 4; uncertainty exists with the phrase “so that the inner tube is not separated” and specifically what the inner tube is not separated from.

Claim 6 is indefinite as to the specific meaning thereof.

Claim 14, lines 3 - 4; uncertainty exists with the phrase “so that the inner tube is not separated” and specifically what the inner tube is not separated from.

Claim 17 is indefinite as to the specific meaning thereof.





35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 - 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassankse (4,903,648).

With respect to independent claim 12, Lassankse sets forth a sensor tube structure (Fig. 1) comprising:
a sensor (78) mounted on an end of a sensor housing (34);
an external tube (38) mounted at an end of the sensor housing to enclose the sensor; and
an inner tube (66) provided between the external tube and the sensor and configured to be oscillated (via moving disk 48) according to an exhaust gas flow.

With respect to claim 13, Lassankse sets forth an elastic portion (50) configured to elastically support the inner tube.

With respect to claim 14, Lassankse sets forth an external tube protrusion (68) formed internally in the external tube; and
an inner tube protrusion (corresponding threads that interact with threads 68) formed externally in the inner tube so that the inner tube is not separated.

With respect to claim 15, Lassankse sets forth a tube hole (44) through which exhaust gas inflows formed in the inner tube.

With respect to claim 18, Lassankse sets forth that the sensor (78) is an oxygen sensor.

Allowable Subject Matter

Claims 1, 2, 4, 5, and 7 - 11 have been allowed.

Independent claim 1 has been found to be allowable because the prior art fails to teach or suggest a sensor tube structure comprising the combination of:
a drive plate coupled to an inner tube and provided with a sensor hole into which a sensor is inserted; and
an actuator mounted on a sensor housing and configured to selectively move the drive plate,
in combination with the remaining limitations as claimed.

Claims 2, 4, 5, and 7 - 11 depend from claim 1 and have been found to be allowable for, at least, that reason.

Claims 3 and 6 depend from claim 1 and thus would be allowed if rewritten to overcome the above rejection under 35 U.S.C. 112.

Claim 16 is objected to as having allowable subject matter but being dependent upon a rejected base claim. As such, claim 16 would be allowable if rewritten in independent form including all of the limitations of independent claim 12.

Claim 17 depends from claim 16 and would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of independent claim 12 and intervening claim 16. 

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/Eric S. McCall/Primary Examiner
Art Unit 2856